Exhibit 10.23

 

FIFTH AMENDMENT TO LEASE AND AGREEMENT

 

This Fifth Amendment to Lease and Agreement (the “Agreement”) is made and
entered into as of October 29, 2004, by and between Pinnacle Entertainment,
Inc., a Delaware corporation, successor by merger with Hollywood Park, Inc.
(“Landlord”), and Century Gaming Management, Inc., a California corporation
(“Tenant”).

 

A. Landlord and Tenant entered in that certain Lease and Agreement dated as of
September 10, 1999, as amended by (i) that certain First Amendment to Lease and
Agreement dated as of September 6, 2000, (ii) that certain Second Amendment to
Lease and Agreement dated as of October 1, 2001, (iii) that certain Third
Amendment to Lease and Agreement, dated as of December 4, 2002, and (iv) that
certain Fourth Amendment to the Lease and Agreement, dated as of October 13,
2003 (together, the “Lease”), whereby Tenant leases from Landlord that certain
real property in Inglewood, California upon which Tenant operates The Hollywood
Park-Casino (the “Premises”).

 

B. Landlord and Tenant desire to amend the Lease as set forth below.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Defined Terms. Capitalized terms used herein, but not defined herein, shall
have the meanings ascribed to such terms in the Lease.

 

2. Term. The Term of this Lease shall commence on January 1, 2005 (the
“Commencement Date”) and shall continue until the earlier of (i) December 31,
2005, or (ii) the expiration or earlier termination of the CDC Lease, unless
sooner terminated pursuant to any provision hereof or otherwise amended pursuant
to future amendments hereof.

 

3. Base Rent. During the term of this Lease, Tenant shall pay rent in the amount
of Five Hundred Eighty Three Thousand Three Hundred Thirty Three Dollars
($583,333) per month (the “Base Rent”). Base Rent shall be payable in advance,
beginning on the Commencement Date, and thereafter on the first day of each
calendar month during the Term. Payment of Base Rent shall be made at the place
that Landlord designates from time to time in writing, without deduction or
offset. Payment must be in United States dollars, either in the form of a check
or via electronically transmitted funds.

 

4. Capital Expenditures. Landlord shall pay for up to One Million Dollars
($1,000,000) in 2005 for capital expenditures for the Premises as mutually
agreed upon, in each party’s sole discretion. Tenant agrees Landlord has no
obligation for any prior un-reimbursed capital expenditures. Any alterations
made to the Premises shall be subject to terms and conditions set forth in the
Lease and the CDC Lease.

 

5. Landlord’s Right to Audit. Section 6.04 of the Lease shall be replaced in its
entirety as follows: “If (i) Landlord elects in its sole and absolute
discretion, or (ii) Tenant omits to prepare and deliver promptly any statement,
report or financial statements required



--------------------------------------------------------------------------------

by the provisions of this Article 4, Landlord shall have the right to make, or
cause to be made, an audit of all books and records of Tenant and any
Subtenants, including their respective bank accounts which in any way pertain to
or show Tenant’s activities, and to prepare, or cause to be prepared, the
statement, report or financial statements which Tenant has failed to prepare and
deliver; Tenant shall give Landlord and its designated representatives access to
such books and records at all reasonable times for purposes of making any such
audit and preparing any such statement, report or financial statements. Such
audit shall be made and such statements and reports shall be prepared by a
person or persons selected by Landlord. The statements or reports so prepared
shall be conclusive on Tenant. Any audit made by Landlord pursuant to this
Section 6.04 shall be at Landlord’s expense, except if the audit is made due to
Tenant’s omission described in clause (ii) above or Landlord’s audit discloses
an inaccuracy of any statement of income or expense of five percent (5%) or more
then Tenant shall pay all expenses of the audit and other costs incurred by
Landlord in connection therewith. If any such audit shall disclose any willful
inaccuracy of Tenant, such inaccuracy shall constitute an incurable breach of
this Lease. Landlord’s audit rights shall be in addition to all other rights
available to Landlord upon Tenant’s default.”

 

6. Division of Gambling Control. The terms of this Amendment shall be subject to
the approval of the Division of Gambling Control.

 

7. Relationship to Lease. This Amendment supersedes any inconsistent provisions
contained in the Lease. Except as amended hereby, the Lease remains in full
force and effect.

 

8. Further Assurances. Each of the parties hereto shall execute and deliver such
other and further documents and do such other and further acts as may be
reasonably required to effectuate the intent of the parties and carry out the
terms of the Amendment.

 

9. Counterparts. This Amendment may be executed in counterparts, which, when
taken together shall be one and the same instrument.

 

(Remainder of page intentionally left blank)

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

LANDLORD   TENANT Pinnacle Entertainment, Inc.,   Century Gaming Management,
Inc., a Delaware corporation   a California corporation By  

: /s/ John A. Godfrey

--------------------------------------------------------------------------------

  By:  

/s/ Leo Chu

--------------------------------------------------------------------------------

Its:   Secretary   Its:   President

 

- 3 -